Citation Nr: 1541788	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, granted service connection for PTSD and assigned an initial disability rating of 30 percent.  The Veteran has expressed disagreement with the initial disability rating assigned.  

In the July 2011 Notice of Disagreement, the Veteran also initiated an appeal as to the issues of service connection for bilateral hearing loss and tinnitus.  In a June 2012 rating decision, the RO fully granted service connection for bilateral hearing loss and tinnitus; therefore, these issues are not in appellate status, and are not before the Board.  

In September 2012, the Veteran testified before a Decision Review Officer of the Phoenix RO.  The Veteran also testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in August 2015.  Copies of both hearing transcripts are associated with the claims file. 

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).
This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for PTSD and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. 
§ 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  In this case, during the August 2015 Board hearing, the Veteran testified that he was currently receiving regular treatment for his PTSD at a VA medical center.  The record, however, only contains VA psychiatric treatment records through May 2014.  Therefore, a remand is needed to obtain and associate with the claims file updated VA psychiatric treatment records.  

In addition, the record reflects that the Veteran's most recent VA examination for his PTSD occurred in September 2012.  At that time, the VA examiner opined that the Veteran's symptoms resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  

The fact that a VA examination is over three years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran has indicated that the symptomatology associated with his PTSD has worsened in severity since the last VA examination.  Specifically, during the August 2015 Board hearing, the Veteran testified that he experienced feelings of anger, despair, frustration, and hypervigilance, which have led to social isolation and difficulties coping in stressful environments.  The Veteran further testified that he retired from employment in 2013 in part due to the worsening of his PTSD symptoms.  Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of service-connected PTSD.  Snuffer, 10 Vet. App. at 400. 

As indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  The Veteran testified at the August 2015 Board hearing that he retired, in part, due to increased stress, frustration, and conflict in the workplace.  Moreover, in a July 2012 VA treatment record, the VA clinician indicated that the Veteran's PTSD symptoms had an "extreme impact" on his career "in terms of conflict with co-workers and authority figures."  The Board, therefore, finds that an inferred claim of entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.  However, in light of the Board's remand of entitlement to an increased disability rating for PTSD, and the need for additional development including proper VCAA notice, the Board finds that the claim of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record, to specifically include all psychiatric treatment records.  

2. Provide the Veteran with the appropriate VCAA notice for the claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.  

3. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his educational attainment, post-service work history, and additional training (VA Form 21-8940).  All actions to obtain the requested statement should be documented fully in the claims file.  

4. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered. 

5. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




